DETAILED ACTION
Claims 1-20 are pending. Claims 1-20 are considered in this Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/10/2020 has been acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  The initialed and dated copy of Applicant’s IDS form 1449 is attached to the instant Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 12-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor.
Claims 12-20 recite “the method of Claim 10” or depending on Claim 10.  This is unclear, as the claims are recited as a method but Claim 10 is a system Claims, and thus the claims are indefinite.  Clarification is required, but for examination purposes they will be considered as depending on Claim 11.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 is directed to the limitations which determines a cluster of facilities that share similar facility traits, each facility of the cluster of facilities including one or more items of a plurality of items (Analyzing/Processing Information; a Mental Process for Organizing and Tracking Information, a Certain Method of Organizing Human Activity); obtains a first specified percentage of items from one or more facilities that are not within the cluster of facilities (Collecting Information; a Mental Process for Organizing and Tracking Information, a Certain Method of Organizing Human Activity); generates, for a facility in the cluster of facilities, initial recommendations to add a first set of items from the first specified percentage of items, keep a second set of items from the plurality of items, and delete a third set of items from the plurality of items based on a performance of each item in the first specified percentage of items and the plurality of items (Analyzing and Transmitting Information; a Mental Process for Organizing and Tracking Information, a Certain Method of Organizing Human Activity); stores at least one intermediate file that includes the initial recommendations (Storing Information; a Mental Process for Organizing and Tracking Information, a Certain Method of Organizing Human Activity); analyzes each item in the third set of items for uniqueness based on predefined item attributes (Analyzing the Information; a Mental Process for Organizing and Tracking Information, a Certain Method of Organizing Human Activity); determines demand transference of at least one first item in the third set of items onto at least one second item in the second set of items, wherein the at least one first item and the at least one second item share at least one item attribute (Analyzing and Transmitting Information; a 
This judicial exception is not integrated into a practical application. In particular, the claim recites the above stated additional elements to perform the abstract limitations as above. The facilities ( location to which the limitations are being performed), storage device with intermediate files, computing device, memory, processor, and module are recited at a high-level of generality (i.e., as a generic processor/module performing a generic computer function of storing, retrieving, sending, and processing data) such that they amount to no more than mere instructions to apply the exception using generic computer components. Even if taken as an additional element, the obtaining (collecting), storing, generating, and recommending (transmitting) steps are insignificant extra-solution activity as this is receiving, storing, and transmitting data as per the MPEP 2106.05(d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered both individually and as an ordered combination. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements being used to perform the abstract limitations stated above amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.  Applicant’s specification states: 
“[00044] The computing system 108 can include a network interface 412 configured to interface via one or more network devices 420 with one or more networks, for example, 

 
Local Area Network (LAN), Wide Area Network (WAN) or the Internet through a variety of connections including, but not limited to, standard telephone lines, LAN or WAN links (for example, 802.11, T1, T3, 56kb, X.25), broadband connections (for example, ISDN, Frame Relay, ATM), wireless connections, controller area network (CAN), or some combination of any or all of the above. The network interface 412 can include a built-in network adapter, network interface card, PCMCIA network card, card bus network adapter, wireless network adapter, USB network adapter, modem or any other device suitable for interfacing the computing system 108 to any variety of networks capable of communication and performing the operations described herein. Moreover, the computing system 108 can be any computer system, such as a workstation, desktop computer, server, laptop, handheld computer, tablet computer (e.g., the iPad® tablet computer), mobile computing or communication device (e.g., the iPhone® communication device), or other form of computing or telecommunications device that is capable of communication and that has sufficient processor power and memory capacity to perform the operations described herein.”	
	
	Which shows that this is software utilizing generic computer components such as any general-purpose computer, desktop computer, laptop, etc., and from this interpretation, one would reasonably deduce the aforementioned steps are all functions that can be done on generic components, and thus application of an abstract idea on a generic computer, as per the Alice decision and not similar to Berkheimer, but for edification the Applicant’s specification has been used as above satisfying any such requirement. For the collecting, storing, and transmitting steps that were considered extra-solution activity in Step 2A above, if they were to be considered an additional element, they have been re-evaluated in Step 2B and determined to be well-understood, routine, conventional, activity in the field. The background does not provide any indication that the additional elements, such as the module or processor, nor the collecting, storing, or transmissions steps as above, are anything other than a generic, and the MPEP Section 2106.05(d) indicates that mere collection or receipt, storing, or transmission of data is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claim is not patent eligible.

	Claims 2-6, 9-10, 12-16, and 19-20 contain the identified abstract ideas, further narrowing them, with no further additional elements as considered under prong 2A as part of a practical application or under 2B, and thus not significantly more for the same reasons and rationale as above.
	Claims 7-8 and 17-18 contain the identified abstract ideas, further narrowing them such as by transmitting an alert (Transmitting Information), with the additional elements of a mobile application executing on a mobile computing device which is highly generalized when considered under prong 2A as part of a practical application or under 2B as per Applicant’s Specification (Tablet/iphone), and thus not significantly more for the same reasons and rationale as above.
	After considering all claim elements, both individually and in combination, Examiner has determined that the claims are directed to the above abstract ideas and do not amount to significantly more.  Therefore, the claims and dependent claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. v. CLS Bank International, No. 13–298.

Allowable Subject Matter
Claims 1-20 are objected to as being dependent upon a rejected base claim, but would be allowable if the independent claims were amended in such a way as to overcome the 35 USC 101 rejection, 112(b) rejection, and any other rejection.
	The closest prior art of record is Kolluru (U.S. Publication No. 2016/0292703), Rangarajan (U.S. Publication No. 2014/0067467), Yeager (U.S. Publication No. 2014/0278294), and Cardno (U.S. Publication No. 2011/0261049). While Kolluru, a system for predicting product performance in a retail 

Conclusion
The prior art made of record is considered pertinent to applicant's disclosure. 
US 20140067467 A1
Rangarajan; Bharath Kumar et al.
ADJACENCY OPTIMIZATION SYSTEM FOR PRODUCT CATEGORY MERCHANDISING SPACE ALLOCATION
US 20140278294 A1
Yeager; Larry F. et al.
MODELING AND SIMULATION
US 20110261049 A1
Cardno; Andrew John et al.
METHODS, APPARATUS AND SYSTEMS FOR DATA VISUALIZATION AND RELATED APPLICATIONS
US 20160292703 A1
Kolluru; Murthy Narayana
SYSTEMS, DEVICES, AND METHODS FOR PREDICTING PRODUCT PERFORMANCE IN A RETAIL DISPLAY AREA
US 20130339083 A1
Baier; Mark Walter et al.
PRODUCT PLACEMENT IN RETAIL SETTINGS
US 20100179885 A1
Fiorentino; Gilbert
SYSTEM AND METHOD FOR EXHIBITING AT LEAST VISUAL CONTENT IN ONE OR MORE PHYSICAL RETAIL STORES
US 20140100769 A1
Wurman; Peter R. et al.
REPLENISHING A RETAIL FACILITY
US 20160127010 A1
Rho; Yun Jin et al.
PREDICTIVE RECOMMENDATION ENGINE
US 20160005090 A1
VOLLENWEIDER; Marc
SYSTEM AND METHOD FOR PROVIDING AN ONLINE KNOWLEDGE PRODUCT
US 20150304169 A1
Milman; Ivan M. et al.
INFORMATION ASSET PLACER
US 20150302205 A1
Milman; Ivan M. et al.
INFORMATION ASSET PLACER
US 20150199627 A1
GOULD; Matthew Elliot et al.
METHOD AND APPARATUS FOR OPTIMIZING A MULTI-DIMENSIONAL SPACE
US 20100057415 A1
Chu; Hyun S. et al.
COLLABORATION FRAMEWORK FOR MODELING
US 8224472 B1
Maluf; David A. et al.
Enhanced project management tool
US 8108193 B2
Chu; Hyun S. et al.
Collaboration framework for modeling
US 20050182647 A1
Saenz, Javier et al.
System and method for customer contact management
US 20070293958 A1
Stehle; Tommy Allen et al.
OPTIMIZING TRAFFIC PREDICTIONS AND ENHANCING NOTIFICATIONS
US 20080270363 A1
Hunt; Herbert Dennis et al.
CLUSTER PROCESSING OF A CORE INFORMATION MATRIX
US 20080288889 A1
Hunt; Herbert Dennis et al.
DATA VISUALIZATION APPLICATION
US 20110040636 A1
Simmons; Willard L. et al.
LEARNING SYSTEM FOR THE USE OF COMPETING VALUATION MODELS FOR REAL-TIME ADVERTISEMENT BIDDING
US 20120035839 A1
Stehle; Tommy Allen et al.
Optimizing Traffic Predictions and Enhancing Notifications
US 20120323674 A1
Simmons; Willard L. et al.
CREATION AND USAGE OF SYNTHETIC USER IDENTIFIERS WITHIN AN ADVERTISEMENT PLACEMENT FACILITY
US 20140068448 A1
Plost; Brandon David
PRODUCTION DATA MANAGEMENT SYSTEM UTILITY
US 20140278771 A1
Rehman; Muhammad et al.
SYSTEMS, METHODS, AND APPARATUSES FOR RENDERING SCORED OPPORTUNITIES USING A PREDICTIVE QUERY INTERFACE
US 20140324537 A1
Gilbert; Sheldon
E-Commerce Consumer-Based Behavioral Target Marketing Reports
US 20140344186 A1
NADLER; Daniel
SYSTEMS AND METHODS FOR DATA MINING AND MODELING
US 20160063070 A1
Benum; Trond
PROJECT TIME COMPARISON VIA SEARCH INDEXES


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M WAESCO whose telephone number is (571)272-9913.  The examiner can normally be reached on 8 AM - 5 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIC STAMBER can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1348.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


/JOSEPH M WAESCO/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        1/18/2021